DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
There is no claim for priority in the instant application.  The Effective Filing Date is recognized as November 11th, 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to method, independent claim 11 is directed to an electronic computation device and independent claim 17 is directed to a computer program product, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites a method to conduct general business interactions of business relations for account management through transaction optimization by organizing transaction data to create transaction scenarios.  Specifically, the claims recite:
A computer-implemented method for computerized transaction optimization, comprising: compiling a list of transaction scenarios; identifying a list of transaction types based on the transaction scenarios; identifying a list of subjects from the transaction types; creating a transaction scenario table, …; forming a plurality of transaction type groups, …; creating a transaction type table, …; identifying a list of artifacts for one or more institutions; mapping artifacts to transaction types, …; creating a transaction scenario categorization table, …; and updating the transaction type table in an electronic database with subject information based on the balance type of the transaction scenario categorization table in response to a processed transaction.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for business relations for account management through transaction optimization which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 1 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity) as a tool in claim 1 to perform the functions of compiling, identifying, creating, forming, mapping, and updating as claim 1 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a computer merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the computer performs the steps or functions of business relations for account management through transaction optimization.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity) performing functions of compiling, identifying, creating, forming, mapping, and updating that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of a computer to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for business relations for account management through transaction optimization.  As discussed above, taking the claim elements separately, a computer performs the steps or functions of business relations for account management through transaction optimization. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for business relations for account management through transaction optimization. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Independent claims 11 and 17 describe an electronic computation device and a computer program product performing functions of compiling, identifying, creating, forming, mapping, and updating relating to account management through transaction optimization without additional elements beyond generic computer components such as an electronic computation device, memory, processor, computer program product, and a computer readable storage medium that provide significantly more than the abstract idea of commercial interactions through business relations for account management through transaction optimization as noted above regarding claim 1.  Therefore, these independent claims are also not patent eligible.
Dependent claims 2-10, 12-16 and 18-20 further describe the abstract idea of commercial interactions for business relations for account management through transaction optimization. These dependent claims do not include additional elements to perform their respective functions of compiling, identifying, creating, forming, mapping, updating, receiving, entering, performing a scenario analysis, and performing an investment/ business type conditional assignment beyond the generic computer components of a computer, electronic computation device, memory, processor, computer program product, and a computer readable storage medium and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claims 1, 11 and 17 also renders dependent claims 2-10, 12-16 and 18-20 as not patent eligible.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dotter (US Patent Application Publication 2020/0074565 A1).
Regarding Claim 1, Dotter teaches:
A computer-implemented method for computerized transaction optimization, comprising:
compiling a list of transaction scenarios (See Dotter ¶ [0061] - describes a server based financial transaction data aggregator, [0158] - describes the transactions in list form and [0177] - describes the system using an offer module to select a financial product based on a predicted event [scenario]); 
identifying a list of transaction types based on the transaction scenarios (See Dotter ¶ [0062] - describes the system considering transaction types and [0177-0178] - describes the system determining an offer for a financial product of a financial institution based on processed transaction data); 
identifying a list of subjects from the transaction types (As is understood for the purpose of examining, the specification of the instant application intends “subjects” to mean a type of balance of an account involved in a transaction, therefore see Dotter ¶ [0062] - describes the system considering transaction types and [0177-0178] - describes the system monitoring financial transactions for multiple types of data including account balances from different types of accounts to determine various outputs including a general ledger [list of account balances]) by determining an adopted accounting optimization principle and including each subject associated with the adopted accounting optimization principle in the list of subjects based on each transaction type (As there is no explicit definition of the claim limitation: “accounting optimization principle” in the specification of the instant application, for the purpose of examination, said “accounting optimization principle” is understood to mean “a rule to determine whether data processing for transaction scenario generation is best completed by an internal [host] financial institution or a contracted [external/ third-party] financial institution”, therefore see Dotter ¶ [0104] - describes the system dynamically determining [adopting] accounting categories for transactions of a business entity [0173-0175] - describes the system using rulesets [principles] to categorize financial transactions based on accounting categories from dynamically selectable combinations of metadata records [balances] and [0177-0178] - describes the system monitoring financial transactions for multiple types of data including account balances from different types of accounts to determine various outputs including a general ledger [list of account balances]); 
creating a transaction scenario table, wherein the transaction scenario table includes an entry for transaction type (See Dotter ¶ [0058] - describes the system using a metadata module to create metadata records comprising one or more financial transactions, [0099] - describes the system mapping financial transaction data to a database table and [0109] - describes the system selecting an offer that will yield the best result to best suit an instant transaction scenario); 
forming a plurality of transaction type groups, wherein each transaction type group of the plurality of transaction type groups includes a plurality of transaction types (See Dotter ¶ [0062-0063] - describes the system considering multiple types of accounts payable and accounts receivable, wherein said accounts payable are categorized into multiple types of transactions [business supplies, business services, fees, investments, taxes, etc.); 
creating a transaction type table, wherein the transaction type table includes the transaction type groups, and corresponding balance types (See Dotter ¶ [0099] - describes the system mapping financial transaction data to a database table and [0104-0106] - describes the system monitoring financial transaction metadata including accounts receivable/ payable and account balances); 
identifying a list of artifacts for one or more institutions (As it is understood from the specification of the instant application, an “artifact” is a financial product, therefore, see Dotter ¶ [0099] - describes the system mapping financial transaction data to a database table and [0105-0109] - describes the system selecting an offer for a financial product that will yield the best result to best suit an instant transaction scenario); 
mapping artifacts to transaction types, wherein the transaction types are based on the transaction scenarios (See Dotter ¶ [0099] - describes the system mapping financial transaction data to a database table and [0105-0109] - describes the system selecting an offer for a financial product that will yield the best result to best suit an instant transaction scenario); 
creating a transaction scenario categorization table by categorizing the transaction scenarios into different balance types that are used by a particular transaction type under different accounting actions and by a particular transaction P201902109US01Page 2 of 1916/679,482type group under the different accounting actions, wherein the transaction scenario categorization table includes an entry for a balance type (See Dotter ¶ [0099-0100] - describes the system mapping financial transaction data to a database table, [0102-0106] - describes the system using a categorization module to categorize financial transactions based on accounting categories including different types of account balances [payables and receivables] and [0177-0179] - describes the system monitoring financial transactions for multiple types of data including account balances from different types of accounts to determine various outputs including a general ledger [list of account balances]); and 
updating the transaction type table in an electronic database by grouping subject information into dimensions according to the different balance types from the transaction scenario categorization table in response to a processed transaction (As the specification of the instant application uses “dimensions” to mean “elements of transaction scenarios”, see Dotter ¶ [0099-0109] - describes the system using a categorization module to categorize financial transactions based on a ruleset of accounting categories including different types of account balances, wherein said ruleset is updated overtime.  Dotter refers to these same transaction scenario elements as “metadata” for financial transactions.), wherein each transaction in the transaction type table, after the updating, contains information that normalizes the transaction with other transactions in the transaction type table with respect to the adopted accounting optimization principle (As the specification of the instant application does not show a special definition or process for the claim limitation “normalizes” this limitation is interpreted to mean “standardize”, therefore, see Dotter ¶ [0083-0098] - describes the system using a technique to standardize matching large datasets against other large datasets and [0103] - describes the system standardizing mappings for multiple users based on merchants or other parties to the financial transactions.  It should be noted that in ¶ [0018], Dotter teaches that any of the characteristics of any of the embodiments may be combined in any suitable manner). 


Regarding Claim 2, Dotter teaches:
The method of claim 1, wherein mapping artifacts to transaction types comprises creating an artifact and transaction type mapping (ATMT) table (See Dotter ¶ [0099-0109] - describes the system using a database table to map various financial products to various predicted events, wherein said predicted events are based on transaction data).
Regarding Claim 3, Dotter teaches:
The method of claim 1, wherein forming transaction type groups includes forming an interest-bearing deposit group (See Dotter ¶ [0109] - describes the system selecting a financial product based on a better interest rate among competing offers for an investment account).
Regarding Claim 4, Dotter teaches:
The method of claim 3, wherein forming transaction type groups includes forming a tax group (See Dotter ¶ [0104-0105] - describes the system using financial transaction data to offer tax services).
Regarding Claim 5, Dotter teaches:
The method of claim 1, wherein identifying a list of subjects comprises identifying one or more subjects selected from the group consisting of: principal, interest, and fees (See Dotter ¶ [0109] - describes the system selecting a financial product based on a better interest rate or lower fees among competing offers for an investment account).
Regarding Claim 6, Dotter teaches:
The method of claim 2, further comprising: receiving a new transaction scenario; and
entering the new transaction scenario in the transaction scenario table (See Dotter ¶ [0099-0109] - describes the system using a database table to map various financial products to various predicted events, wherein said predicted events include an anticipation of a shortfall of funds that are accommodated by a system generated bridge loan to cover said shortfall of funds).
Regarding Claim 8, Dotter teaches:
The method of claim 2, wherein the ATMT includes a plurality of mapping condition entries (See Dotter ¶ [0173-0175] - describes the system using a ruleset for mapping conditions).
Regarding Claim 9, Dotter teaches:
The method of claim 8, wherein the plurality of mapping condition entries includes an investment type conditional assignment (See Dotter ¶ [0051] - describes the system using a mapping condition to select a better performing investment account).
Regarding Claim 10, Dotter teaches:
The method of claim 8, wherein the plurality of mapping condition entries includes a business type conditional assignment (See Dotter ¶ [0063] - describes the system using metadata from transactions including business supplies and business services [among numerous other types] and [0099] - describes the system using metadata when mapping financial transaction data to a database table).
Regarding Claim 11, Dotter teaches:
An electronic computation device comprising: 
a processor; 
a memory coupled to the processor, the memory containing instructions, that when executed by the processor, cause the electronic computation device to (See Dotter ¶ [0021-0022] - describes the system using a processor to execute computer instructions stored in memory): 
compile a list of transaction scenarios (See Dotter ¶ [0061] - describes a server based financial transaction data aggregator, [0158] - describes the transactions in list form and [0177] - describes the system using an offer module to select a financial product based on a predicted event [scenario]); 
identify a list of transaction types based on the transaction scenarios (See Dotter ¶ [0062] - describes the system considering transaction types and [0177-0178] - describes the system determining an offer for a financial product of a financial product of a financial institution based on processed transaction data); 
identify a list of subjects from the transaction types (As is understood for the purpose of examining, the specification of the instant application intends “subjects” to mean a type of balance of an account involved in a transaction, therefore see Dotter ¶ [0062] - describes the system considering transaction types and [0177-0178] - describes the system monitoring financial transactions for multiple types of data including account balances from different types of accounts to determine various outputs including a general ledger [list of account balances]) by determining an adopted accounting optimization principle and including each subject associated with the adopted accounting optimization principle in the list of subjects based on each transaction type (As there is no explicit definition of the claim limitation: “accounting optimization principle” in the specification of the instant application, for the purpose of examination, said “accounting optimization principle” is understood to mean “a rule to determine whether data processing for transaction scenario generation is best completed by an internal [host] financial institution or a contracted [external/ third-party] financial institution”, therefore see Dotter ¶ [0104] - describes the system dynamically determining [adopting] accounting categories for transactions of a business entity [0173-0175] - describes the system using rulesets [principles] to categorize financial transactions based on accounting categories from dynamically selectable combinations of metadata records [balances] and [0177-0178] - describes the system monitoring financial transactions for multiple types of data including account balances from different types of accounts to determine various outputs including a general ledger [list of account balances]); 
create a transaction scenario table, wherein the transaction scenario table includes an entry for transaction type (See Dotter ¶ [0058] - describes the system using a metadata module to create metadata records comprising one or more financial transactions, [0099] - describes the system mapping financial transaction data to a database table and [0109] - describes the system selecting an offer that will yield the best result to best suit an instant transaction scenario);
form a plurality of transaction type groups, wherein each transaction type group of the plurality of transaction type groups includes a plurality of transaction types (See Dotter ¶ [0062-0063] - describes the system considering multiple types of accounts payable and accounts receivable, wherein said accounts payable are categorized into multiple types of transactions [business supplies, business services, fees, investments, taxes, etc.); 
create a transaction type table, wherein the transaction type table includes the transaction type groups, and corresponding balance types (See Dotter ¶ [0099] - describes the system mapping financial transaction data to a database table and [0104-0106] - describes the system monitoring financial transaction metadata including accounts receivable/ payable and account balances); 
identify a list of artifacts for one or more institutions (As it is understood from the specification of the instant application, an “artifact” is a financial product, therefore, see Dotter ¶ [0099] - describes the system mapping financial transaction data to a database table and [0105-0109] - describes the system selecting an offer for a financial product that will yield the best result to best suit an instant transaction scenario); 
map artifacts to transaction types, wherein the transaction types are based on the transaction scenarios (See Dotter ¶ [0099] - describes the system mapping financial transaction data to a database table and [0105-0109] - describes the system selecting an offer for a financial product that will yield the best result to best suit an instant transaction scenario); 
create a transaction scenario categorization table by categorizing the transaction scenarios into different balance types that are used by a particular transaction type under different accounting actions and by a particular transaction P201902109US01Page 2 of 1916/679,482type group under the different accounting actions, wherein the transaction scenario categorization table includes an entry for a balance type (See Dotter ¶ [0099-0100] - describes the system mapping financial transaction data to a database table, [0102-0106] - describes the system using a categorization module to categorize financial transactions based on accounting categories including different types of account balances [payables and receivables] and [0177-0179] - describes the system monitoring financial transactions for multiple types of data including account balances from different types of accounts to determine various outputs including a general ledger [list of account balances]); and 
update the transaction type table in an electronic database by grouping subject information into dimensions according to the different balance types from the transaction scenario categorization table in response to a processed transaction (As the specification of the instant application uses “dimensions” to mean “elements of transaction scenarios”, see Dotter ¶ [0099-0109] - describes the system using a categorization module to categorize financial transactions based on a ruleset of accounting categories including different types of account balances, wherein said ruleset is updated overtime.  Dotter refers to these same transaction scenario elements as “metadata” for financial transactions.), wherein each transaction in the transaction type table, after the updating, contains information that normalizes the transaction with other transactions in the transaction type table with respect to the adopted accounting optimization principle (As the specification of the instant application does not show a special definition or process for the claim limitation “normalizes” this limitation is interpreted to mean “standardize”, therefore, see Dotter ¶ [0083-0098] - describes the system using a technique to standardize matching large datasets against other large datasets and [0103] - describes the system standardizing mappings for multiple users based on merchants or other parties to the financial transactions.  It should be noted that in ¶ [0018], Dotter teaches that any of the characteristics of any of the embodiments may be combined in any suitable manner).
Regarding Claim 12, Dotter teaches:
The electronic computation device of claim 11, wherein the memory further comprises instructions, that when executed by the processor, cause the electronic computation device to create an artifact and transaction type mapping (ATMT) table (See Dotter ¶ [0099-0109] - describes the system using a database table to map various financial products to various predicted events, wherein said predicted events are based on transaction data).
Regarding Claim 13, Dotter teaches:
The electronic computation device of claim 12, wherein the memory further comprises instructions, that when executed by the processor, cause the electronic computation device to receive a new transaction scenario; and enter the new transaction scenario in the transaction scenario table (See Dotter ¶ [0099-0109] - describes the system using a database table to map various financial products to various predicted events, wherein said predicted events include an anticipation of a shortfall of funds that are accommodated by a system generated bridge loan to cover said shortfall of funds).
Regarding Claim 15, Dotter teaches:
The electronic computation device of claim 11, wherein the memory further comprises instructions, that when executed by the processor, cause the electronic computation device to perform an investment type conditional assignment (See Dotter ¶ [0051] - describes the system using a mapping condition to select a better performing investment account).

Regarding Claim 16, Dotter teaches:
The electronic computation device of claim 11, wherein the memory further comprises instructions, that when executed by the processor, cause the electronic computation device to perform a business type conditional assignment (See Dotter ¶ [0063] - describes the system using metadata from transactions including business supplies and business services [among numerous other types] and [0099] - describes the system using metadata when mapping financial transaction data to a database table).
Regarding Claim 17, Dotter teaches:
A computer program product for an electronic computation device comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the electronic computation device to (See Dotter ¶ [0023-0024] - describes the system using computer readable medium with instructions): 
compile a list of transaction scenarios (See Dotter ¶ [0061] - describes a server based financial transaction data aggregator, [0158] - describes the transactions in list form and [0177] - describes the system using an offer module to select a financial product based on a predicted event [scenario]); 
identify a list of transaction types based on the transaction scenarios (See Dotter ¶ [0062] - describes the system considering transaction types and [0177-0178] - describes the system determining an offer for a financial product of a financial product of a financial institution based on processed transaction data) ; 
identify a list of subjects from the transaction types (As is understood for the purpose of examining, the specification of the instant application intends “subjects” to mean a type of balance of an account involved in a transaction, therefore see Dotter ¶ [0062] - describes the system considering transaction types and [0177-0178] - describes the system monitoring financial transactions for multiple types of data including account balances from different types of accounts to determine various outputs including a general ledger [list of account balances]) by determining an adopted accounting optimization principle and including each subject associated with the adopted accounting optimization principle in the list of subjects based on each transaction type (As there is no explicit definition of the claim limitation: “accounting optimization principle” in the specification of the instant application, for the purpose of examination, said “accounting optimization principle” is understood to mean “a rule to determine whether data processing for transaction scenario generation is best completed by an internal [host] financial institution or a contracted [external/ third-party] financial institution”, therefore see Dotter ¶ [0104] - describes the system dynamically determining [adopting] accounting categories for transactions of a business entity [0173-0175] - describes the system using rulesets [principles] to categorize financial transactions based on accounting categories from dynamically selectable combinations of metadata records [balances] and [0177-0178] - describes the system monitoring financial transactions for multiple types of data including account balances from different types of accounts to determine various outputs including a general ledger [list of account balances]); 
create a transaction scenario table, wherein the transaction scenario table includes an entry for transaction type (See Dotter ¶ [0058] - describes the system using a metadata module to create metadata records comprising one or more financial transactions, [0099] - describes the system mapping financial transaction data to a database table and [0109] - describes the system selecting an offer that will yield the best result to best suit an instant transaction scenario); 
form a plurality of transaction type groups, wherein each transaction type group of the plurality of transaction type groups includes a plurality of transaction types (See Dotter ¶ [0062-0063] - describes the system considering multiple types of accounts payable and accounts receivable, wherein said accounts payable are categorized into multiple types of transactions [business supplies, business services, fees, investments, taxes, etc.); 
create a transaction type table, wherein the transaction type table includes the transaction type groups, and corresponding balance types (See Dotter ¶ [0099] - describes the system mapping financial transaction data to a database table and [0104-0106] - describes the system monitoring financial transaction metadata including accounts receivable/ payable and account balances); 
identify a list of artifacts for one or more institutions (As it is understood from the specification of the instant application, an “artifact” is a financial product, therefore, see Dotter ¶ [0099] - describes the system mapping financial transaction data to a database table and [0105-0109] - describes the system selecting an offer for a financial product that will yield the best result to best suit an instant transaction scenario); 
map artifacts to transaction types, wherein the transaction types are based on the transaction scenarios (See Dotter ¶ [0099] - describes the system mapping financial transaction data to a database table and [0105-0109] - describes the system selecting an offer for a financial product that will yield the best result to best suit an instant transaction scenario); 
create a transaction scenario categorization table by categorizing the transaction scenarios into different balance types that are used by a particular transaction type under different accounting actions and by a particular transaction P201902109US01Page 2 of 1916/679,482type group under the different accounting actions, wherein the transaction scenario categorization table includes an entry for a balance type (See Dotter ¶ [0099-0100] - describes the system mapping financial transaction data to a database table, [0102-0106] - describes the system using a categorization module to categorize financial transactions based on accounting categories including different types of account balances [payables and receivables] and [0177-0179] - describes the system monitoring financial transactions for multiple types of data including account balances from different types of accounts to determine various outputs including a general ledger [list of account balances]); and 
update the transaction type table in an electronic database by grouping subject information into dimensions according to the different balance types from the transaction scenario categorization table in response to a processed transaction (As the specification of the instant application uses “dimensions” to mean “elements of transaction scenarios”, see Dotter ¶ [0099-0109] - describes the system using a categorization module to categorize financial transactions based on a ruleset of accounting categories including different types of account balances, wherein said ruleset is updated overtime.  Dotter refers to these same transaction scenario elements as “metadata” for financial transactions.), wherein each transaction in the transaction type table, after the updating, contains information that normalizes the transaction with other transactions in the transaction type table with respect to the adopted accounting optimization principle (As the specification of the instant application does not show a special definition or process for the claim limitation “normalizes” this limitation is interpreted to mean “standardize”, therefore, see Dotter ¶ [0083-0098] - describes the system using a technique to standardize matching large datasets against other large datasets and [0103] - describes the system standardizing mappings for multiple users based on merchants or other parties to the financial transactions.  It should be noted that in ¶ [0018], Dotter teaches that any of the characteristics of any of the embodiments may be combined in any suitable manner).
Regarding Claim 18, Dotter teaches:
The computer program product of claim 17, wherein the computer readable storage medium includes program instructions executable by the processor to cause the electronic computation device to create an artifact and transaction type mapping (ATMT) table (See Dotter ¶ [0099-0109] - describes the system using a database table to map various financial products to various predicted events, wherein said predicted events are based on transaction data).
Regarding Claim 19, Dotter teaches:
The computer program product of claim 18, wherein the computer readable storage medium includes program instructions executable by the processor to cause the electronic computation device to: receive a new transaction scenario; and enter the new transaction scenario in the transaction scenario table (See Dotter ¶ [0099-0109] - describes the system using a database table to map various financial products to various predicted events, wherein said predicted events include an anticipation of a shortfall of funds that are accommodated by a system generated bridge loan to cover said shortfall of funds).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dotter (US Patent Application Publication 2020/0074565 A1) and in view of Arnott et al. (WIPO International Patent Application Publication 2008/118372 A1).
Regarding Claim 7, Dotter teaches:
The method of claim 6, further comprising performing a scenario analysis for the new transaction scenario that determines similarities and differences between different accounting scenarios (See Dotter ¶ [0055-0056] - describes the system executing repeated transactions if an instant transaction has a number of similarities that are above a threshold compared to a previous transaction, conversely, the system also allows a repeated transaction if the differences between the instant transaction and a previous transaction are below a threshold number of differences), based on the artifact and transaction type mapping table (See Dotter ¶ [0099-0109] - describes the system using a database table to map various financial products to various predicted events, wherein said predicted events include an anticipation of a shortfall of funds that are accommodated by a system generated bridge loan to cover said shortfall of funds and a risk analysis to determine the likelihood that the business entity that acquired said bridge loan is able to pay it back).
While Dotter teaches a system for predicting financial transactions based on predicted events or conditions of myriad types of data typically involved with financial transactions, Dotter does not explicitly teach that said conditions are based on laws and regulations of countries and jurisdictions and between policy variations between financial institutions and corporations according to international banking and accounting standards.  This is taught by Arnott (See ¶ [0055-0056] - describes a system creating an accounting data based index that selects financial objects based on myriad weighted factors, including a tax exemption status, which shows consideration of laws and regulations pertaining to a particular jurisdiction/ country, [0264-0272] - describes a system for recommending financial transactions [investments] through various scenarios including common factors for international exchange, such as a comparison of one nation’s currency against another, [0286] - describes a financial object maybe a real estate investment trust or a real estate operating company, both of which may be corporations with special tax designations and may be publicly traded on stock exchanges [which, for the purpose of examination, is considered a type of a policy between a corporation and financial institution by example]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate compliance with laws and regulations governing financial transactions and variations of policy between entities involved in a financial transaction in a system that predicts appropriate transaction scenarios for the users of said system, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 14, Dotter teaches:
The electronic computation device of claim 13, wherein the memory further comprises instructions, that when executed by the processor, cause the electronic computation device to perform a scenario analysis for the new transaction scenario that determines similarities and differences between different accounting scenarios (See Dotter ¶ [0055-0056] - describes the system executing repeated transactions if an instant transaction has a number of similarities that are above a threshold compared to a previous transaction, conversely, the system also allows a repeated transaction if the differences between the instant transaction and a previous transaction are below a threshold number of differences), based on the artifact and transaction type mapping table (See Dotter ¶ [0099-0109] - describes the system using a database table to map various financial products to various predicted events, wherein said predicted events include an anticipation of a shortfall of funds that are accommodated by a system generated bridge loan to cover said shortfall of funds and a risk analysis to determine the likelihood that the business entity that acquired said bridge loan is able to pay it back).
While Dotter teaches a system for predicting financial transactions based on predicted events or conditions of myriad types of data typically involved with financial transactions, Dotter does not explicitly teach that said conditions are based on laws and regulations of countries and jurisdictions and between policy variations between financial institutions and corporations according to international banking and accounting standards.  This is taught by Arnott (See ¶ [0055-0056] - describes a system creating an accounting data based index that selects financial objects based on myriad weighted factors, including a tax exemption status, which shows consideration of laws and regulations pertaining to a particular jurisdiction/ country, [0264-0272] - describes a system for recommending financial transactions [investments] through various scenarios including common factors for international exchange, such as a comparison of one nation’s currency against another, [0286] - describes a financial object maybe a real estate investment trust or a real estate operating company, both of which may be corporations with special tax designations and may be publicly traded on stock exchanges [which, for the purpose of examination, is considered a type of a policy between a corporation and financial institution by example].  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate compliance with laws and regulations governing financial transactions and variations of policy between entities involved in a financial transaction in a system that predicts appropriate transaction scenarios for the users of said system, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 20, Dotter teaches:
The computer program product of claim 19, wherein the computer readable storage medium includes program instructions executable by the processor to cause the electronic computation device to perform a scenario analysis for the new transaction scenario that determines similarities and differences between different accounting scenarios (See Dotter ¶ [0055-0056] - describes the system executing repeated transactions if an instant transaction has a number of similarities that are above a threshold compared to a previous transaction, conversely, the system also allows a repeated transaction if the differences between the instant transaction and a previous transaction are below a threshold number of differences), based on the artifact and transaction type mapping table (See Dotter ¶ [0099-0109] - describes the system using a database table to map various financial products to various predicted events, wherein said predicted events include an anticipation of a shortfall of funds that are accommodated by a system generated bridge loan to cover said shortfall of funds and a risk analysis to determine the likelihood that the business entity that acquired said bridge loan is able to pay it back).
While Dotter teaches a system for predicting financial transactions based on predicted events or conditions of myriad types of data typically involved with financial transactions, Dotter does not explicitly teach that said conditions are based on laws and regulations of countries and jurisdictions and between policy variations between financial institutions and corporations according to international banking and accounting standards.  This is taught by Arnott (See ¶ [0055-0056] - describes a system creating an accounting data based index that selects financial objects based on myriad weighted factors, including a tax exemption status, which shows consideration of laws and regulations pertaining to a particular jurisdiction/ country, [0264-0272] - describes a system for recommending financial transactions [investments] through various scenarios including common factors for international exchange, such as a comparison of one nation’s currency against another, [0286] - describes a financial object maybe a real estate investment trust or a real estate operating company, both of which may be corporations with special tax designations and may be publicly traded on stock exchanges [which, for the purpose of examination, is considered a type of a policy between a corporation and financial institution by example].  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate compliance with laws and regulations governing financial transactions and variations of policy between entities involved in a financial transaction in a system that predicts appropriate transaction scenarios for the users of said system, thereby increasing the accuracy and efficiency of said system.

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in independent claims 1, 11 and 17 as being directed to improvement of “computer-based transaction processing system” rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 1, 11 and 17 are not limited to any particular process or sequence of functions to facilitate the functions of compiling, identifying, creating, forming, mapping, and updating in the methods for processing transactions with a computer beyond generic computer components being used in their ordinary capacity through use of a computer, electronic computation device and computer program product.  Moreover, the claim limitation adopted accounting optimization principle is not clearly defined by the spec nor is the function of determining said adopted accounting optimization principle limited by the claims.  Therefore, the invention of the instant application is not significantly more than an abstract idea as currently limited by the claims.  Dependent claims 2-10, 12-16 and 18-20 also do not show significantly more than an abstract idea as noted above.  The applicant is reminded that the specification is not read into the claims during examination.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention of independent claims 1, 11 and 17, the rejection under 35 U.S.C. § 102 is sustained.  The amendments made to the claims do not further limit the invention around the prior art referenced above.  
Contrary to the applicant’s assertion that Dotter does not disclose the limitations of independent claims 1, 11 and 17 as amended, these independent claims, as well as their respective dependent claims 2-6, 8-10, 12-13, 15-16 and 18-19, remain as taught by Dotter as shown above regarding independent claims 1, 11 and 17.
The previous rejection of dependent claims 7, 14 and 20 under 35 U.S.C. § 102 is withdrawn.  The amendments to these claims no longer hold dependent claims 7, 14 and 20 as anticipated by Dotter.  Although Dotter does not teach all of amended limitations of dependent claims 7, 14 and 20, these dependent claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Arnott in the invention of Dotter, as shown above regarding dependent claims 7, 14 and 20.
The applicant is reminded that the citation of Dotter and Arnott needs to be considered as a whole, not just the sections cited by the examiner.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687